         Case 3:20-cv-00143-JAM Document 30 Filed 08/12/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

SONJA WALCOTT

                                            Plaintiff,

                         -v-                             Case No. 20-cv-143

PARAMOUNT MORTGAGE GROUP, INC.

                                         Defendant. August 12, 2020

                               STIPULATION OF DISMISSAL

       In accordance with Rule 41(a)(1) of the Federal Rules of Civil Procedure, the parties in
the above-captioned action, Plaintiff Sonja Walcott and Defendant Paramount Mortgage Group,
Inc., hereby stipulate that all claims against the Defendants shall be dismissed with prejudice,
and without costs. The parties hereby waive their right of appeal.

Respectfully Submitted,
PLAINTIFF SONJA WALCOTT

By Counsel:    /s/ David Lavery
               David Lavery (ct29971)
               Jessica Labrencis (ct29741)
               Connecticut Fair Housing Center
               60 Popieluszko Court
               Hartford, CT 06106
               (860) 560-8948 (Tel.)
               dlavery@ctfairhousing.org
               jlabrencis@ctfairhousing.org

DEFENDANT PARAMOUNT MORTGAGE GROUP, INC.

By Counsel:    /s/ Jeffrey J. Hardiman
               Jeffrey J. Hardiman (ct24355)
               1070 Main Street, Suite 200
               Pawtucket, RI 02860
               (401) 217-8722 (Tel.)
               jeffrey.hardiman@brockandscott.com
